DETAILED ACTION

A response to the notice of non-responsive and non-compliant amendment (mailed 20 July 2020) was received on 19 October 2020.  By this response, Claims 1, 7, 8, 12, 15, and 17-21 have been amended.  New Claims 22-25 have been added.  No claims have been canceled.  Claims 1-3, 6-15, and 17-25 are currently pending in the present application.

Election/Restrictions

As set forth in the notice mailed 20 July 2020, Claims 23-25 are withdrawn based on an election by original presentation, repeated herein for Applicant’s convenience.
Newly submitted Claims 23-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
In the following analysis, reference is made to the following patentably distinct species:
Species A, relating to searching for an n-gram in an obfuscation table (see Figure 6A, for example); and
Species B, relating to comparing n-grams to terms in a dictionary (see Figure 6B, for example).
The claims are deemed to correspond to the species listed above in the following manner:
Species A: Claims 23-25; and

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (for example, Claim 23 requires searching an obfuscation table, which is not required by the claims to Species B, and Claim 1 requires comparison to dictionary terms, which is not required by the claims to Species A).  The claims lack the same or corresponding special technical feature for this reason.  In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 23-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments

Applicant's arguments filed 04 January 2020 (the “present response”) have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1-3, 6-15, and 17-21 under 35 U.S.C. 101, and with general reference to independent Claims 1 and 8 and Prong One of the revised Step 2A analysis, Applicant argues that independent claims do not recite a mental process (pages 12-13 of the present response) but does not attempt to explain why the claimed steps of comparing n-grams with a dictionary, selecting a subset of n-grams 
With reference to Prong Two of Step 2A, Applicant argues that the independent claims describe a particular technique that enables a system to maintain consistency and statistical properties across a data set (pages 13-14 of the present response), but does not explain what in the claims actually provides this consistency or maintenance of statistical properties.  Although this phrase is recited in the preamble of the claims, because there is nothing in the body of the claims that is clearly tied to this function, these phrases only recite an intended use of the claimed inventions.  See MPEP § 2111.02(II).  Although Applicant also assets that an example application of the claimed features is the use of “abstracting each of the one or more syntactic structures to a 
With reference to Step 2B, Applicant again argues that the claimed features provide an improvement “to maintain consistency and statistical properties across a data set” (pages 14-15 of the present response).  However, as noted above, although this phrase is recited in the preamble of the claims, this phrase only recites an intended use of the claimed inventions because there is nothing in the body of the claims that is clearly tied to this function.  See MPEP § 2111.02(II).  Applicant has not explained what aspects of the claim actually provide this asserted improvement.
Regarding the rejection of Claims 1-3, 8-11, 16, and 19-21 under 35 U.S.C. 102(a)(1) as anticipated by Morar et al, US Patent 6678822, and with particular reference to independent Claims 1 and 8, Applicant argues that Morar only discloses filtering based on 1-grams and does not disclose a “respective contiguous sequence of words” (page 17 of the present response).  It is noted that new Claim 22 recites that n is greater than 1.  In order to construe this claim in a manner that makes it a proper 
Regarding the rejection of Claims 17 and 18 under 35 U.S.C. 103 as unpatentable over Morar in view of Tunnell et al, US Patent Application 2014/0380445, Applicant argues that the cited portions of Tunnell are not disclosed in provisional application 61/802,681, to which Tunnell claims the benefit of priority, and that because the filing date of provisional application 61/904,223, to which the present application claims the benefit of priority, is before the effective date of Tunnell, the Tunnell publication does not qualify as prior art against the present application.  However, it is noted that there is not clear written description support for the independent claims as amended in the present response, as set forth below with respect to the new rejection under 35 U.S.C. 112(a).  Because there is not written description of the independent claims in either the present disclosure or the provisional application, there cannot be sufficient written description for the dependent claims that incorporate the limitations of the independent claims.  Therefore, the effective filing date of the present claims is only the PCT filing date of 10 November 2014.  This is after the effective date of Tunnell, 17 March 2014, and therefore Tunnell qualifies as prior art.
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Specification

The objection to the disclosure for informalities is withdrawn in light of the amendments to the specification.  The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is NOT withdrawn, because the amendments have raised new issues, as detailed below.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claims 1 and 8 have been amended to recite “the data summarization is stored in a data repository and retrieved when needed”.  There appears to be no mention of this concept in the present specification.  The independent claims have further been amended to recite “disposing the subset of n-grams that form the data summarization in a second data stream to remove private or restricted information from the first data stream while maintaining word occurrence and position information contained from the first data stream”.  Although there is general mention of removing private or restricted information, this is not described in the context of disposing n-grams or a data summarization in the second stream.  Therefore, there is not proper antecedent basis for the claimed subject matter.  For further detail, see below regarding the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Objections

The objection to Claim 11 for informalities is withdrawn in light of the amendments to the claim.

Claim Rejections - 35 USC § 101

The rejection of Claims 1-3, 6-15, and 17-21 under 35 U.S.C. 101 is NOT withdrawn, for the reasons detailed above in the response to arguments.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Claim 1 recites a method that includes obtaining a dictionary, receiving and parsing a first data stream, comparing n-grams in the first data stream with the dictionary, forming a data summarization including a subset of n-grams selected based on the comparison, and disposing the selected n-grams in a second data stream.  Comparing the n-grams with the dictionary, selecting a subset of n-grams based on the comparison and forming the data summarization, and disposing the n-grams in a second stream is a mental process, because it could be performed entirely in the mind or using pen and paper.  Mental processes are one of the groupings of abstract ideas set forth in MPEP § 2106.04(a)(2).  Abstract ideas are judicial exceptions as per MPEP Alice Corporation Pty. Ltd. V. CLS Bank, International, et al, 573 U.S. ____, 110 USPQ2d 1976 (2014)
This judicial exception is not integrated into a practical application because the claim does not recite any use or further action with respect to the second data stream.  There is nothing that would result in a particular transformation, as per MPEP § 2106.05(c), nor does the claim require the use of the abstract idea in conjunction with a particular machine or manufacture, as per MPEP § 2106.05(b).  The recitations of a computer system having one or more processors is at a generic level and constitutes nothing more than mere instructions to implement the abstract idea on a computer.  See MPEP § 2106.05(f).  The steps of obtaining the dictionary and receiving and parsing the first data stream amount to mere data gathering claimed in a generic manner and constitutes insignificant extra-solution activity, as per MPEP § 2106.05(g).  Storing the data summarization in a data repository amounts to mere data storage and retrieval claimed in a generic manner and also constitutes insignificant extra-solution activity, as per MPEP § 2106.05(g).  Although the preamble recites maintaining consistency and statistical properties across a data set, this is not given patentable weight and only recites an intended use as per MPEP § 2111.02.  Similarly, although the claim recites “to remove private or restricted information”, this is also an intended use, and the claim does not positively recite any steps that perform this removal.  There are no additional elements that apply or use the abstract idea in a meaningful way beyond merely linking the use of the judicial exception to a particular technological environment.  Therefore, the claim is not directed to a practical application of the abstract idea.
Symantec, TLI, OIP Techs., buySAFE, and Versata.  Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than the abstract idea.  See also the 2019 Guidance.
Dependent Claims 2-5, 17, and 20-22 only recite further specifics of what the data to be output or compared include; however, further details of intangible data to be compared or output only provides further details of the abstract data comparison.  These are abstract for the same reasons as the independent claim and do not add significantly more to the abstract ideas recited in the independent claim.  Dependent Claims 6 and 7 recite applying a statistical process or predicting a relationship.  These are claimed at a high level of abstraction and are generally directed to abstract mathematical operations.  Mathematical operations also constitute abstract ideas, as per the 2019 Guidance, section I(a).  The recitation of additional abstract ideas also does not provide significantly more than the abstract idea.
Claims 8-16, 18, and 19 are directed to systems having functionality corresponding substantially to the methods of Claims 1-7, 17, and 21.  This functionality 
Based upon consideration of all of the relevant factors with respect to the claims as an ordered combination and as a whole, Claims 1-3, 6-15, and 17-22 are determined to be directed to abstract ideas without a practical application and without significantly more, as detailed above.  Therefore, based on the above analysis, the claimed inventions are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112

The rejection of Claims 17, 18, and 20 under 35 U.S.C. 112(a) for failure to comply with the written description requirement is NOT withdrawn, because the amendments have raised new issues, as detailed below.  The rejection of Claims 1-3, 6-15, and 17-21 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-15, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1 and 8 have been amended to recite “the data summarization is stored in a data repository and retrieved when needed”.  There appears to be no mention of this concept in the present specification.  There is no discussion of retrieval of a data summarization.  The independent claims have further been amended to recite “disposing the subset of n-grams that form the data summarization in a second data stream to remove private or restricted information from the first data stream while maintaining word occurrence and position information contained from the first data stream”.  Although there is general mention of removing private or restricted information, this is not described in the context of disposing n-grams or a data summarization in the second stream (see page 4, line 36-page 5, line 2 of the specification as originally filed).  Although Applicant generally points to numerous paragraphs for support for the amendments (see page 11 of the present response), it is 
Claims not explicitly referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to maintain consistency…” in line 2.  It is not grammatically clear what this phrase is intended to modify.  The claim further recites “disposing the subset of n-grams that form the data summarization in a second data stream to remove private or restricted information from the first data stream” in lines 19-20.  It is not clear how disposing n-grams in a second stream removes information from the first stream.  The claim additionally recites “information contained from the first data stream” in lines 21-22.  This is grammatically unclear and not in proper idiomatic English.  The above ambiguities render the claim indefinite.

Claim 8 recites “to maintain consistency…” in line 2.  It is not grammatically clear what this phrase is intended to modify.  The claim further recites “the first data stream received in the first data stream” in lines 15-16.  It is not clear how a data stream would be received in itself.  The claim additionally recites “dispose the subset of n-grams that form the data summarization of equal length to the particular n-gram in a second data stream to remove private or restricted information from the first data stream” in lines 21-23.  First, it is not clear how a subset of n-grams would have equal length to a particular n-gram.  Further, there is not clear antecedent basis for “the particular n-gram”.  Additionally, it is not clear how disposing n-grams in a second stream removes information from the first stream.  The claim also recites “information contained from the first data stream” in line 24.  This is grammatically unclear and not in proper idiomatic English.  The above ambiguities render the claim indefinite
Claim 12 recites “identify one or more patterns” in line 4.  It is not clear what the subject of the verb “identify” is intended to be.
Claim 15 recites “a relationship of a combination of n-grams in the subset of n-grams disposed in the second data stream with a predetermined event” in lines 2-3.  It is not clear what the phrase “with a predetermined event” is intended to modify or what the recited relationship is intended to be between.

Claim 18 recites “to decode the second data stream” in line 6.  It is not grammatically clear what this phrase is intended to modify.
Claim 19 recites “remove all unselected n-grams” in line 5.  It is not clear from what or from where these n-grams are to be removed.
Claim 21 recites “removing all unselected n-grams” in line 6.  It is not clear from what or from where these n-grams are to be removed.
Claims not explicitly referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-11, 16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morar et al, US Patent 6678822.
In reference to Claim 1, Morar discloses a method that includes obtaining a dictionary including a set of predefined dictionary terms (Figure 2, filter 15; see also column 8, line 55-column 9, line 32); receiving and parsing a first data stream comprising a sequence of n-grams, comparing the n-grams in the sequence with the predefined dictionary terms, and forming and storing a summarization by selecting a subset of n-grams from the sequence received in the first data stream based on the comparison (Figure 4; column 4, lines 23-35, data stream received; column 4, line 47-column 5, line 5; column 6, lines 16-33; column 8, line 55-column 9, line 41, where words are filtered out and can be deleted; see also column 11, lines 37-65); and disposing the selected subset of n-grams in a second data stream (column 8, line 55-column 9, line 41; column 11, lines 37-65).
In reference to Claims 2 and 3, Morar further discloses a data structure including descriptions such as categories (see column 6, lines 16-33, parts of speech; see also column 9, lines 33-41, structure with particular lengths).
In reference to Claim 20, Morar further discloses that tokenizing the n-grams (see column 11, lines 37-65).
In reference to Claim 21, Morar further discloses selecting the subset by matching terms in the dictionary and removing all other terms (see column 8, line 55-column 9, line 41, filtering).

mutatis mutandis.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morar in view of Paris, III, US Patent 9323892.
In reference to Claims 6 and 12, Morar discloses everything as detailed above with respect to Claims 1 and 8.  However, Morar does not explicitly disclose applying a statistical process to the second data stream.  Paris discloses a method and system that includes de-identifying data resulting in a second data stream and applying a statistical process to the second data stream and detecting patterns associated with underlying data (column 9, line 48-column 10, line 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Morar by including the statistical analysis taught by Paris, in order to provide information about health status (see Paris, column 9, line 66-column 10, line 12).
.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morar in view of Tunnell et al, US Patent Application 2014/0380445.
In reference to Claims 17 and 18, Morar discloses everything as detailed above with respect to Claims 1 and 8.  However, Morar does not explicitly disclose applying a seed to generate the dictionary term.  Tunnell discloses a method and system that includes tokenization such that a seed is used to encrypt data that is then substituted (see paragraph 0087; see also paragraph 0077).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Morar by including the seeds taught by Tunnell, in order to increase security (see Tunnell, paragraph 0077).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Morar in view of Fux et al, US Patent 7269548 (previously cited in the Office action mailed 29 June 2018).
In reference to Claim 22, Morar discloses everything as detailed above with respect to Claim 1.  However, Morar does not explicitly disclose n-grams with n greater than 1.  Fux discloses a method that uses multiple substitution tables for n-grams of various sizes (column 7, line 64-column 8, line 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492